CLARK, Judge.
Defendant presents over 100 exceptions to admitted evidence at trial which he argues was irrelevant and prejudicial. We group these assignments of error into evidence offered by State’s witnesses, by defendant upon cross-examination, and by character witnesses in rebuttal by the State.
The exceptions to the evidence offered by the State raise the following question: Does the questioned evidence tend to prove any of the elements of the three offenses charged? Evidence is relevant if it has any logical tendency, however slight, to prove a fact in issue in the case. 1 Stansbury’s, N.C. Evidence § 77 (Bran-dis Rev. 1973). In criminal cases, every circumstance calculated to throw any light on the crime charged is admissible. The weight to be given such evidence is for the jury to determine. State v. Hamilton, 264 N.C. 277, 141 S.E. 2d 506 (1965), cert. denied, 384 U.S. 1020, 16 L.Ed. 2d 1044, 86 S.Ct. 1936 (1966).
Defendant’s objections relate primarily to Ledbetter’s testimony about his past drug experiences, his drug dealings with others, and past dealings with defendant. The crimes of conspiracy to sell drugs and sale of drugs necessarily involve the relationship between two or more persons, the conspirators and the buyer and seller. And the charge of possession with intent to sell involves guilty knowledge, which in drug cases ordinarily must be shown by circumstantial evidence indicating involvement in drug traffic. In light of these charges against the defendant we find it relevant for the State to offer evidence of Ledbetter’s drug habit and his need to support that habit by dealing in drugs with *775defendant, of the relationship between Ledbetter and defendant within a reasonable time before the date of the crimes charged, and their modus operandi in drug dealing.
Defendant’s argument of prejudicial error in the State’s cross-examination of him relates chiefly to questions concerning defendant’s connection with and use of other drug dealers, the presence of plastic bags in the car when defendant was arrested, and the proximity of schools to defendant’s store. The scope of cross-examination of a criminal defendant is broad, may concern any subject which is relevant to the issues in the case; and, for impeachment purposes, specific bad acts may be brought out on cross-examination to show defendant’s character, provided the questions are asked in good faith and are based on information. This wide scope of cross-examination is subject to the witness’s privilege against self-incrimination and the discretion of the trial judge. The witness’s answer is conclusive and cannot be contradicted by other testimony. State v. McLean, 294 N.C. 623, 242 S.E. 2d 814 (1978); 1 Stansbury’s N.C. Evidence § 111 (Brandis Rev. 1973). The questions to which defendant objected concerned facts previously testified to by State’s witnesses. Therefore, these questions were based upon sufficient information and asked in good faith.
Defendant also assigns as error the reputation testimony given by Officer Williams in rebuttal. Although Williams was asked about defendant’s general reputation in the community, he responded that defendant had a reputation as a supplier of drugs. The record does not reveal that after the objection was overruled, defendant made either a motion to strike or a request for an instruction to the jury to disregard the testimony. In the absence of such motion or request, defendant is not entitled to be heard to complain of error in the admission of testimony. State v. Huggins, 35 N.C. App. 597, 242 S.E. 2d 187, cert. denied, 295 N.C. 262, 245 S.E. 2d 779 (1978); Highway Comm. v. Black, 239 N.C. 198, 79 S.E. 2d 778 (1954).
In his final argument defendant contends that there was a fatal variance between the indictments and the State’s proof concerning the date the offense occurred. The sufficiency of the indictments is not challenged. Defendant’s argument is without merit since Officers Samuels, Baulding, and Williams testified *776that the $100 drug transaction occurred on 30 August 1979, the date charged in the indictments; and both Samuels and Ledbetter testified that the $50.00 and $100.00 buys occurred on the same day. Under the circumstances Ledbetter’s uncertainty about the exact date did not constitute a variance between allegata and pro-bata.
We conclude that the defendant had a fair trial free from prejudicial error, there being no “reasonable possibility that, had the error in question not been committed, a different result would have been reached. . . .” G.S. 15A-1443.
No error.
Chief Judge MORRIS and Judge WELLS concur.